Case 1:20-cv-04651-SDG Document 6 Filed 11/17/20 Page 1 of 29

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
)
Plaintiff, ) CIVIL ACTION FILE NO.
) 1:20-cv-04651-SDG
Vv. )
)
BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, et al., )
)
Defendants. )
)

 

PLAINTIFF’S EMERGENCY MOTION FOR INJUNCTIVE RELIEF AND
MEMORANDUM OF LAW IN SUPPORT THEREOF

COMES NOW Plaintiff L. Lin Wood, Jr. (“Plaintiff”), by and through his
undersigned counsel of record, and files this his Emergency Motion for Injunctive
Relief and Memorandum of Law in Support Thereof (the “Motion’”), respectfully
showing this honorable Court as follows:!

Plaintiff, an individual residing in Fulton County, Georgia, is a qualified,

registered “elector” who possesses all of the qualifications for voting in the State of

 

' This action and the instant Motion pertain to the certification of Georgia’s results
from the November 3, 2020 general election. The results are to be certified on
November 20, 2020, and as such, Plaintiff request an immediate hearing on this
Motion and that review of the Motion otherwise be expedited pursuant to Local
Rule 7.2(B).
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 2 of 29

Georgia. See O.C.G.A. §§ 21-2-2(7), 21-2-216(a); (see also Verified Am. Compl.
for Decl. and Inj. Relief (the “Complaint”), § 8). Plaintiff seeks declaratory relief
and an emergency injunction from this Court halting the certification of Georgia’s
results for the November 3, 2020 presidential election. As a result of the
defendants’ violations of the United States Constitution and other election laws,
Georgia’s election tallies are suspect and tainted with impropriety. Thus, this
Court should issue an injunction to bar the certification of those results until
Plaintiff's substantive claims can be heard to ensure that Georgia’s electoral

process is restored to a system of fairness.
Il. STATEMENT OF FACTS AND PROCEDURAL HISTORY.

A. The Complaint.

On November 13, 2020, Plaintiff filed his original Verified Complaint for
Declaratory and Injunctive Relief, which was subsequently amended. The named
defendants include Defendant Brad Raffensperger, in his official capacity as
Secretary of State of Georgia and as Chairperson of Georgia’s State Election
Board, as well as the other members of the State Election Board in their official
capacities — Rebecca N. Sullivan, David J. Worley, Matthew Mashburn, and Anh
Le (hereinafter the “State Election Board”). (See Compl., ¥§ 9-10.)

The Complaint alleges violations of the United States Constitution and the
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 3 of 29

amendments thereto in the regards to the November 3, 2020 general election, as
well as the “full hand recount” of all ballots cast in that election, to be completed
by November 18, 2020 (the “Hand Recount”), with those same violations likely to
occur again in the January 5, 2021 run-off election for Georgia’s United States
Senators. (See generally id.) The Complaint sets forth the following:

B. Federal Constitutional Protections for Free and Fair Elections.

The Elections Clause of the United States Constitution states that “[t]he
Times, Places and Manner of holding Elections for Senators and Representatives
Shall be prescribed in each State by the Legislature thereof; but the Congress may
at any time by Law make or alter such Regulations, except as to the Places of
chusing Senators.” U.S. Const. Art. I, § 4, cl. 1 (emphasis added); (see Compl.,
412). Regulations of congressional and presidential elections, thus, “must be in
accordance with the method which the state has prescribed for legislative
enactments.” Smiley v. Holm, 285 U.S. 355, 367 (1932); see also Ariz. St. Leg. v.
Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 807-08 (2015); (see Compl.,
413). In Georgia, the “legislature” is the General Assembly (the “Georgia
Legislature”). See Ga. Const. Art. III, § I, Para. I; (see Compl., § 14).

Because the Constitution reserves for state legislatures the power to set the

time, place, and manner of holding federal elections, state executive officers have
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 4 of 29

no authority to unilaterally exercise that power, much less flout existing legislation,
nor to ignore existing legislation. (See Compl., § 15.) While the Elections Clause
“was not adopted to diminish a State’s authority to determine its own lawmaking
processes,” it does hold states accountable to their chosen processes in regulating
federal elections. Ariz. St. Leg., 135 S.Ct. at 2677, 2668.

C. Georgia Law Governing the Handling of Absentee Ballots.

The Georgia Legislature established a clear an efficient process for handling
absentee ballots. To the extent that there is any change in that process, that change
must, under Article I, Section 4 of the Constitution, be prescribed by the Georgia
Legislature. (See Compl., {§ 17-18.)

The Georgia Legislature instructed county registrars and clerks (the “County
Officials”) regarding the handling of absentee ballots in O.C.G.A.
§§ 21-2-386(a)(1)(B), 21-2-380.1. (See Compl., § 19.) The Georgia Election Code
instructs those who handle absentee ballots to follow a clear procedure:

Upon receipt of each [absentee] ballot, a registrar or clerk shall write

the day and hour of the receipt of the ballot on its envelope. The

registrar or clerk shall then compare the identifying information on

the oath with the information on file in his or her office, shall

compare the signature or make on the oath with the signature or mark

on the absentee elector’s voter card or the most recent update to such

absentee elector’s voter registration card and application for absentee

ballot or a facsimile of said signature or maker taken from said card or

application, and shall, if the information and signature appear to be
valid and other identifying information appears to be correct, so
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 5 of 29

certify by signing or initialing his or her name below the voter’s
oath...

O.C.G.A. § 21-2-386(a)(1)(B) (emphasis added); (see Compl., { 20).

The Georgia Legislature also established a clear and efficient process to be
used by County Officials if they determine that an elector has failed to sign the
oath on the outside envelope enclosing the ballot or that the signature does not
conform with the signature on file in the registrar’s or clerk’s office (a “defective
absentee ballot”). See O.C.G.A. § 21-2-386(a)(1)(C); (Compl., § 22.) With
respect to defective absentee ballots:

If the elector has failed to sign the oath, or if the signature does not

appear to be valid, or if the elector has failed to furnish required

information or information so furnished does not conform with that

on file in the registrar’s or clerk’s office, or if the elector is otherwise

found disqualified to vote, the registrar or clerk shall write across the

face of the envelope “Rejected,” giving the reason therefor. The

board of registrars or absentee ballot clerk shall promptly notify the

elector of such rejection, a copy of which notification shall be
retained in the files of the board of registrars or absentee ballot clerk

for at least one year.

O.C.G.A. § 21-2-386(a)(1)(C) (emphasis added); (see Compl., § 23). The Georgia
Legislature clearly contemplated the use of written notification by the county

registrar or clerk in notifying the elector of the rejection. (See Compl., § 24.)

D. Defendants’ Unauthorized Actions to Alter the Georgia Election
Code and the Processing of Defective Absentee Ballots.

In March 2020, Secretary Raffensperger, and the State Election Board, who
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 6 of 29

administer the state elections (collectively the “Administrators”) entered into a
“Compromise and Settlement Agreement and Release” (the “Litigation
Settlement”) with the Democratic Party of Georgia, Inc., the Democrat Senatorial
Campaign Committee, and the Democratic Congressional Campaign Committee
(the “Democrat Agencies”), setting forth different standards to be followed by
County Officials in processing absentee ballots in Georgia.? (See Compl.,
q{ 25-26.) Although Secretary Raffensperger is authorized to promulgate rules and
regulations that are “conducive to the fair, legal, and orderly conduct of primaries
and elections,” all such rules and regulations must be “consistent with law.”
O.C.G.A. § 21-2-31(2); (see Compl., § 28).

Under the Litigation Settlement, the Administrators agreed to change the
statutorily-prescribed process of handling absentee ballots in a manner that was not
consistent with the laws promulgated by the Georgia Legislature. (See Compl.,
4 28.) The Litigation Settlement provides that the Secretary of State would issue
an “Official Election Bulletin” to County Officials overriding the prescribed
statutory procedures. The unauthorized Litigation Settlement procedure, set forth

below, is more cumbersome, and makes it much more difficult to follow the statute

 

? See Democratic Party of Georgia, Inc., et al. v. Raffensperger, et al., Civil Action
File No. 1:19-cv-05028-WMR, United States District Court for the Northern
District of Georgia, Atlanta Division, Doc. 56-1. A true and correct copy of the
Litigation Settlement is attached hereto and incorporated herein as Exhibit A.
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 7 of 29

with respect to defective absentee ballots. (See Compl., §{{ 30-32.)

Under the Litigation Settlement, the following language added to the
pressures and complexity of processing defective absentee ballots, making it less
likely that they would be identified or, if identified, processed for rejection:

County registrars and absentee ballot clerks are required, upon receipt
of each mail-in absentee ballot, to compare the signature or make of
the elector on the mail-in absentee ballot envelope with the signatures
or marks in eNet and on the application for the mail-in absentee
ballot. If the signature does not appear to be valid, registrars and
clerks are required to follow the procedure set forth in O.C.G.A. § 21-
2-386(a)(1)(C). When reviewing an elector’s signature on the mail-in
absentee ballot envelope, the registrar or clerk must compare the
signature on the mail-in absentee ballot envelope to each signature
contained in such elector’s voter registration record in eNet and the
elector’s signature on the application for the mail-in absentee ballot.
If the registrar or absentee ballot clerk determines that the voter’s
signature on the mail-in absentee ballot envelope does not match
any of the voter’s signatures on file in eNet or on the absentee ballot
application, the registrar or absentee ballot clerk must seek review
from_two_other registrars, deputy registrars, or absentee ballot
clerks. A mail-in absentee ballot shall not be rejected unless a
majority of the registrars, deputy registrars, or absentee ballot clerks
reviewing the signature agree that the signature does not match any
of the voter’s signatures on file in eNet or on the absentee ballot
application. If a determination is made that the elector’s signature
on the mail-in absentee ballot envelope does not match any of the
voter’s signatures _on_file_in_eNet or _on_the absentee ballot
application, the registrar_or_absentee ballot clerk shall write the
names of the three elections officials who conducted the signature
review across the face of the absentee ballot envelope, which shall
be in addition to writing “Rejected” and the reason for the rejection
as required under O.C.G.A. § 21-2-386(a)U)(C). Then, the registrar
or absentee ballot clerk shall commence the notification procedure set
forth in O.C.G.A. § 21-2-386(a)(1)(C) and State Election Board Rule
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 8 of 29

183-1-14-.13.

(See Compl., § 33; see Ex. A, Litigation Settlement, p. 3-4, § 3, “Signature Match”
(emphasis added).)

The underlined language above is not consistent with the statute adopted by
the Georgia Legislature. (See Compl., § 34.) First, the Litigation Settlement
overrides the clear statutory authorities granted to County Officials individually
and forces them to form a committee of three if any one official believes that an
absentee ballot is a defective absentee ballot. (See Compl., § 35.) Such a procedure
creates a cumbersome bureaucratic procedure to be followed with each defective
absentee ballot — and makes it likely that such ballots will simply not be identified
by the County Officials. (See id., § 36.)

Second, the Litigation Settlement allows a County Official to compare
signatures in ways not permitted by the statutory structure created by the Georgia
Legislature. (See id., § 37.) The Georgia Legislature prescribed procedures to
ensure that any request for an absentee ballot must be accompanied by sufficient
identification of the elector’s identity. See O.C.G.A. § 21-2-381(b)(1) (providing,
in pertinent part, “In order to be found eligible to vote an absentee ballot in person
at the registrar’s office or absentee ballot clerk’s office, such person shall show one

of the forms of identification listed in Code Section 21-2-417...”); (see Compl.
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 9 of 29

4 38.) Under O.C.G.A. § 21-2-220(c), the elector must present identification, but
need not submit identification if the electors submit with their application
information such that the County Officials are able to match the elector’s
information with the state database, generally referred to as the eNet system. (See
Compl., § 39.) The system for identifying absentee ballots was carefully
constructed by the Georgia Legislature to ensure that electors were identified by
acceptable identification, but at some point in the process, the Georgia Legislature
mandated the system whereby the elector be identified for each absentee ballot.
(See Compl., § 40.) Under the Litigation Settlement, any determination of a
signature mismatch would lead to the cumbersome process described in the
settlement, which was not intended by the Georgia Legislature, which authorized
those decisions to be made by single election officials. (See id., § 41.) The Georgia
Legislature also provided for the opportunity to cure (again, different from the
opportunity to cure in the Litigation Settlement), but did not allocate funds for
three County Officials for every mismatch decision. (See id., § 42.)

Finally, under paragraph 4 of the Litigation Settlement, the Administrators
delegated their responsibilities for determining when there was a signature
mismatch by considering in good faith “additional guidance and training materials”

drafted by the “handwriting and signature review expert” of the Democrat
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 10 of 29

Agencies. (See Compl., § 47; see Ex. A, Litigation Settlement, p. 4, 9 4,
“Consideration of Additional Guidance for Signature Matching.”) Allowing a
single political party to write rules for reviewing signatures is not “conducive to
the fair...conduct of primaries and elections” or “consistent with law” under
O.C.G.A. § 21-2-31. (See Compl., § 48.)

In short, the Litigation Settlement by itself has created confusion, misplaced
incentives, and undermined the confidence of the voters of the State of Georgia in
the electoral system. (See Compl., § 49.) Neither it nor any of the activities
spawned by it were authorized by the Georgia Legislature, as required by the
United States Constitution. (See Compl., § 50.)

E. The November 3, 2020 Election and “Full Hand Recount.”

According to Secretary Raffensperger, in the November 3, 2020 general
election: (1) in the presidential race, 2,457,880 votes were cast for President
Donald J. Trump, and 2,472,002 for Joseph R. Biden; (2) in one U.S. Senate race,
2,458,665 votes were cast for Senator David A. Perdue, and 2,372,086 for Jon
Ossoff; and (3) in the special election for the other of Georgia’s U.S. Senators,
1,271,106 votes were cast for Senator Kelly Loeffler, and 1,615,402 for Reverend
Raphael Warnock. (See Compl., 9952-54.) A run-off election for the U.S.

Senators will occur on January 5, 2021. (See id., {] 53-54.)

10
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 11 of 29

Secretary Raffensperger directed a “full [H]and [R]ecount” of all ballots in
the State of Georgia to be completed by Wednesday, November 18, 2020. (See
Compl., 955.) Secretary Raffensperger declared that for the Hand Recount,

Per the instructions given to counties as they conduct their audit
triggered full hand recounts, designated monitors will be given
complete access to observe the process from the beginning. While
the audit triggered recount must be open to the public and media,
designated monitors will be able to observe more closely...
Designated monitors will be able to watch the recount while standing
close to the elections workers conducting the recount.

Political parties are allowed to designate a minimum of two monitors
per county at a ratio of one monitor per party for every ten audit
boards in a county... Beyond being able to watch to ensure the
recount is conducted fairly and securely, the two-person audit boards
conducting the hand recount call out the votes as they are recounted,

providing monitors and the public an additional way to keep tabs on
the process.

(See Compl., § 56 (emphasis added).)

Non-parties Amanda Coleman and Maria Diedrich are two individuals who
volunteered to serve as designated monitors for the Donald J. Trump Presidential
Campaign, Inc. (the “Trump Campaign”) on behalf of the Georgia Republican
Party (the “Republican Party”) at the Hand Recount.? (See Compl., § 57; Ex. B,

Coleman Aff., § 2; Ex. C, Diedrich Aff., § 2.) Non-party Susan Voyles is a poll

 

> Attached hereto and incorporated herein as Exhibits B and C, respectively, are
true and correct copies of (1) the Affidavit of Amanda Coleman (the “Coleman
Affidavit”), and (2) the Affidavit of Maria Diedrich (the “Diedrich Affidavit”).

11
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 12 of 29

manager for Fulton County and participated in the Hand Recount as an auditor.‘
(See Ex. D, Voyles Aff., § 2.)

The Affidavits set forth various improprieties and improper handling of
ballots by County Officials and their employees that were personally observed
while monitoring the Hand Recount. (See Compl., 958; Ex. B, Coleman Aff.,
qq 3-10; Ex. C, Diedrich Aff., §§ 4-14; Ex. D, Voyles Aff., 4] 4-28.) For example,
Ms. Coleman was directed to arrive at the Hand Recount between 8:00 a.m. and
9:00 a.m. on November 15, 2020, and arrived at 9:00 a.m. (See Ex. B, Coleman
Aff., §§ 3-4.) As she arrived, Ms. Coleman was informed by a large crowd that
“they had ‘just finished’ the hand recount.” (See id., § 5.)

Ms. Diedrich arrived at the Hand Recount at 8:00 a.m. on November 15,
2020. (See Compl., § 60; Ex. C, Diedrich Aff., § 4.) Ms. Diedrich reports that,
“By 9:15 a.m., officials announced that voting was complete and sent everyone
home... The officials announced that they had counted all the absentee [ballots]
on November 14 at night and they were already boxed up.” (See id., J] 4-5.) Asa

result of her observations of the Hand Recount as a Republican Party monitor, Ms.

 

* Attached hereto and incorporated herein as Exhibit D is the Affidavit of Susan
Voyles (the “Voyles Affidavit”). Further, attached hereto and incorporated herein
as Exhibits E through M and R through U are ten (10) additional affidavits of
individuals who personally observed the irregularities occurring during the Hand
Recount and the Georgia election process. Together with the Coleman, Diedrich,
and Voyles Affidavits, these are collectively referred to as the “Affidavits.”

12
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 13 of 29

Diedrich declared, “There had been no meaningful way to review or audit any
activity” at the Hand Recount. (See Compl., § 61; Ex. C, Diedrich Aff., § 14.) Ms.
Coleman likewise declared, “There was no way to tell if any counting was accurate
or if the activity was proper.” (See Compl., § 62; Ex. B, Coleman Aff., § 10.) Ms.
Voyles, a Hand Recount auditor, observed numerous irregularities, including a
batch of “pristine” ballots that appeared to be machine-marked, with the vast
majority of those ballots being votes for Joseph Biden. (See Ex. D, Voyles Aff.,
{4 12-16.) There was no actual “hand” recounting of the ballots during the Hand
Recount, but rather, County Officials and their employees simply conducted
another machine count of the ballots.> (See Compl., § 63.)

I. ARGUMENT AND CITATION OF AUTHORITIES.

A. The Standard for Relief.

The United States Supreme Court summarized the test for the granting of a

 

> Additional areas of investigation are underway regarding the legitimacy and
validity of Georgia’s election results, as evidenced by: (1) the redacted Declaration
dated November 15, 2020, attached hereto and incorporated herein as Exhibit N
(the “Redacted Declaration”); (2) the Declaration of Christos A. Makridis dated
November 16, 2020, attached hereto and incorporated herein as Exhibit O (the
“Makridis Declaration”); and (3) the article entitled “Ballot-Marking Devices
Cannot Ensure the Will of the Voters,” published in the Election Law Journal on
November 3, 2020, a true and correct copy of which is attached hereto and
incorporated herein as Exhibit P (the “Ballot Marking Devices Failure Study”);
see generally the Affidavit of Russell James Ramsland, Jr., attached hereto and
incorporated herein as Exhibit Q.

rs
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 14 of 29

preliminary injunction in Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008):

A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.

See also Alabama v. U.S. Army Corps of Eng’s, 424 F.3d 1117, 1131 (11th Cir.
2005). These are not rigid requirements to be applied by rote. “The essence of
equity jurisdiction has been the power of the Chancellor to do equity and to mold
each decree to the necessities of the particular case. Flexibility rather than rigidity
has distinguished it.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982).
“[T]he granting of [a] preliminary injunction rests in the sound discretion of the
district court.” Harris Corp. v. Nat’l Iranian Radio & Television, 691 F.2d 1344,
1354 (11th Cir. 1982).

“TA| preliminary injunction is customarily granted on the basis of
procedures that are less formal and evidence that is less complete than in a trial on
the merits.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981); Levi Strauss
& Co. v. Sunrise Int’l Trading, Inc., 51 F.3d 982, 985 (11th Cir. 1994) (at the
“preliminary injunction stage, a district court may rely on affidavits and hearsay
materials which would not be admissible evidence for a permanent injunction”).

B. This Court Should Enter Emergency Injunctive Relief.

Plaintiff demonstrates herein all four elements for equitable relief. “When

14
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 15 of 29

the state legislature vests the right to vote for President in its people, the right to
vote as the legislature has prescribed is fundamental, and one source of its
fundamental nature lies in the equal weight accorded to each vote and the equal
dignity owed to each voter.” Bush v. Gore, 531 U.S. 98, 104 (2000) (emphasis
added). The evidence here shows not only that Defendants failed to administer the
November 3, 2020 election and Hand Recount in compliance with the manner
prescribed by the Georgia Legislature, but also that Defendants violated Plaintiff's
equal protection and due process rights. Unless Defendants are enjoined from
certifying the results of the election, Plaintiff will be left with no remedy because
Georgia’s electoral votes for President will not be awarded to the proper candidate.
1. Plaintiff has a substantial likelihood of success.

Plaintiff has made a credible showing that Defendants’ intentional actions
jeopardized the rights of Georgia citizens to select their leaders under the process
set out by the Georgia Legislature. Defendants’ conduct violated Plaintiffs
constitutional rights in at least three separate ways.

a. Defendants violated the Equal Protection Clause.

When deciding a constitutional challenge to state election laws, the flexible

standard outlined in Anderson v. Celebrezze, 460 U.S. 780 (1983) and Burdick v.

Takushi, 504 U.S. 428 (1992) applies. Under Anderson and Burdick, courts must

13
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 16 of 29

“weigh the character and magnitude of the burden the State’s rule imposes on those
rights against the interests the State contends justify that burden, and consider the
extent to which the State’s concerns make the burden necessary.” Timmons v.
Twin Cities Area New Party, 520 U.S. 351, 358 (1997) (citations and quotations
omitted). “[E]ven when a law imposes only a slight burden on the right to vote,
relevant and legitimate interests of sufficient weight still must justify that burden.”
Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1318-19 (11th Cir. 2019).

“To establish an undue burden on the right to vote under the Anderson-
Burdick test, Plaintiffs need not demonstrate discriminatory intent behind the
signature-match scheme or the notice provisions because we are considering the
constitutionality of a generalized burden on the fundamental right to vote, for
which we apply the Anderson-Burdick balancing test instead of a traditional equal-
protection inquiry.” Lee, 915 F.3d at 1319.

Plaintiffs equal protection claim is straightforward: states may not, by
arbitrary action or other unreasonable impairment, burden a citizen’s right to vote.
See Baker v. Carr, 369 U.S. 186, 208 (1962) (“citizen’s right to a vote free of
arbitrary impairment by state action has been judicially recognized as a right
secured by the Constitution”). “Having once granted the right to vote on equal

terms, the State may not, by later arbitrary and disparate treatment, value on

16
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 17 of 29

person’s vote over that of another.” Bush, 531 U.S. at 104-05. Among other
things, this requires “specific rules designed to ensure uniform treatment” in order
to prevent “arbitrary and disparate treatment to voters.” Jd. at 106-07; see also
Dunn v. Bloomstein, 405 U.S. 330, 336 (1972) (providing that each citizen “has a
constitutionally protected right to participate in elections on an equal basis with
other citizens in the jurisdiction”).

“The right to vote extends to all phases of the voting process, from being
permitted to place one’s vote in the ballot box to having that vote actually counted.
Thus, the right to vote applies equally to the initial allocation of the franchise as
well as the manner of its exercise. Once the right to vote is granted, a state may
not draw distinctions between voters that are inconsistent with the guarantees of
the Fourteenth Amendment’s equal protection clause.” Pierce v. Allegheny County
Bd. of Elections, 324 F.Supp.2d 684, 695 (W.D. Pa. 2003) (citations and quotations
omitted). “[T]reating voters differently” thus “violate[s] the Equal Protection
Clause” when the disparate treatment is the result of arbitrary, ad hoc processes.
Charfauros v. Bd. of Elections, 249 F.3d 941, 954 (9th Cir. 2001). Indeed, a
“minimum requirement for non-arbitrary treatment of voters [is] necessary to
secure the fundamental right [to vote].” Bush, 531 U.S. at 105.

Defendants are not part of the Georgia Legislature and cannot exercise

17
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 18 of 29

legislative power to enact rules or regulations regarding the handling of defective
absentee ballots that are contrary to the Georgia Election Code. By entering the
Litigation Settlement, however, Defendants unilaterally and without authority
altered the Georgia Election Code and the procedure for processing defective
absentee ballots. The result is that absentee ballots have been processed differently
by County Officials than the process created by the Georgia Legislature and set
forth in the Georgia Election Code. Further, allowing a single political party to
write rules for reviewing signatures, as paragraph 4 of the Litigation Settlement
provides, is not “conducive to the fair...conduct of primaries and elections” or
“consistent with law” under O.C.G.A. § 21-2-31.

The rules and regulations set forth in the Litigation Settlement created an
arbitrary, disparate, and ad hoc process for processing defective absentee ballots,
and for determining which of such ballots should be “rejected,” contrary to
Georgia law. See O.C.G.A. § 21-2-386; (see also Ex. A, Litigation Settlement, p.
3-4, 9 3, “Signature Match”). This disparate treatment is not justified by, and is not
necessary to promote, any substantial or compelling state interest that cannot be
accomplished by other, less restrictive means. As such, there is a substantial
likelihood that Plaintiff will be successful in demonstrating that he has been

harmed by Defendants’ violations of his equal protection rights, and an injunction

18
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 19 of 29

should be issued to temporarily stay the certification of Georgia’s election results.
b. Defendants violated the Electors Clause.

Defendants further violated the Constitution by improperly requiring the use
of a system for processing defective absentee ballots that is different from the
procedures prescribed by the Georgia Legislature. Article II of the Constitution
provides that the rules for presidential elections be established by each state “in
such Manner as the Legislature thereof may direct.” U.S. Const. Art. II § 1, cl. 2.
Where, as here, the Georgia Legislature has enacted a specific election code, “the
clearly expressed intent of the legislature must prevail.” Bush, 531 U.S. at 120
(Rehnquist, C.J., concurring).

The Georgia Legislature provided the steps to be followed by County
Officials with respect to defective absentee ballots, and the repeated use of the
word “shall” in that section demonstrates the Georgia Legislature’s intent that the
requirements are mandatory, not discretionary. See O.C.G.A. § 21-2-386(a)(1)(C).
By requiring County Officials to utilize the procedure set forth in the Litigation
Settlement, however, Defendants altered the otherwise statutorily mandated
procedure contrary to the Georgia Election Code and the United States
Constitution. See U.S. Const. Art. II § 1, cl. 2; O.C.G.A. § 21-2-31(2); (see also

Ex. A, Litigation Settlement, p. 3-4, 93, “Signature Match”). As such, Georgia’s

19
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 20 of 29

results for the November 3, 2020 election are tainted with the improper handling

and tabulation of defective absentee ballots in violation of the Electors and

Election Clauses of the Constitution. Thus, Plaintiff has a substantial likelihood of

success, and an emergency injunction should be issued to prevent the certification

of any vote tabulation that includes improperly handled defective absentee ballots.
Cc. The Hand Recount was violated Due Process.

Secretary Raffensperger announced that a “full [H]and [R]ecount” of
Georgia’s November 3, 2020 election results would occur. (See Compl., § 55.) For
the full Hand Recount, “Political parties are allowed to designate a minimum of
two monitors per county” in order to “watch the recount while standing close to the
elections workers conducting the recount” and provide “an additional way to keep
tabs on the process” to “ensure the recount is conducted fairly and securely.” (See
Compl, § 56.) The Georgia Election Code also sets forth the means in which a
recount is to be conducted, and permits “each such party or body” to “send two
representatives to be present at such recount.” O.C.G.A. § 21-2-495(a)-(b).

Having declared that a full hand recount of Georgia’s election results would
occur, Secretary Raffensberger is required to comply with the procedures for the
Hand Recount. The Affidavits attached hereto, however, demonstrate that the Hand

Recount has not been conducted in a manner consistent with the Georgia Election

20
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 21 of 29

Code. Monitors have been denied the opportunity to be present throughout the
entire Hand Recount, and when allowed to be present, they were denied the
opportunity to observe the Hand Recount in any meaningful way. Further,
monitors have been denied the ability to seek redress of the irregularities they have
observed during their limited ability to monitor the Hand Recount.

The failure of Defendants to ensure that the Hand Recount is conducted
fairly and in compliance with the Georgia Election Code is a deprivation of the
Fourteenth Amendment’s protection of the right to vote from conduct by state
officials which seriously undermines the fundamental fairness of the electoral
process. See Marks v. Stinson, 19 F.3d 873, 889 (3d Cir. 1994). Defendants have
a duty to guard against the deprivation of the right to vote and ensure that the
public has meaningful access to observe and monitor the electoral process.

Rather than heeding these mandates and duties, however, Defendants
intentionally and/or arbitrarily and capriciously denied election monitors
meaningful access to observe and monitor the electoral process. Defendants’
failures constitute a deprivation of Plaintiff's due process rights and result in an
election result that is tainted with constitutional violations and unfairness. As
such, this Court should enjoin Defendants from certifying Georgia’s election

results, and should require that the Hand Recount be reperformed in a manner

Zl
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 22 of 29

consistent with the Georgia Election Code.
2. Plaintiff will suffer irreparable harm.

The irreparable nature of the harm to Plaintiff is apparent. “It is well-settled
that an infringement on the fundamental right to vote amounts in an irreparable
injury.” New Ga. Project v. Raffensperger, 2020 U.S. Dist. LEXIS 159901, at *86
(N.D. Ga. Aug. 31, 2020). If the Georgia vote count, including defective absentee
ballots that were not processed according to the Georgia Election Code, is
certified, and if the Hand Recount is not properly reconducted, then Georgia’s
election results are improper and suspect, resulting in Georgia’s electoral college
votes going to Joseph R. Biden contrary to the votes of the majority of Georgia
qualified electors. Plainly, there is no adequate remedy at law if this occurs.

Je The Balance of Harms and Public Interest.

The remaining two factors for the preliminary injunction test, “harm to the
opposing party and weighing the public interest merge when the Government is the
opposing party.” New Ga. Project, 2020 U.S. Dist. LEXIS 159901, at *86
(quoting Nken v. Holder, 556 U.S. 418, 435 (2009)) (alterations and punctuation
omitted). Plaintiff seeks a stay in the certification of Georgia’s election results to
preserve the status quo while this case proceeds. Defendants will bear little harm

so long as they certify the Georgia election results by November 20, 2020, the

ze
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 23 of 29

federal safe-harbor date. If Defendants prevail by or before that date, the same
electors will be appointed with ample time to vote in the Electoral College. If
Plaintiff prevails, it can only be because Defendants had no legitimate interest in
certifying a constitutionally flawed election outcome. Either way, Defendants will
not suffer harm from a slight delay.

By contrast, Plaintiff (and the citizens of Georgia) could lose his opportunity
for meaningful relief entirely if the vote total is certified, since it is not clear what
remedies would remain after that point. See New Ga. Project, 2020 U.S. Dis.
LEXIS 15901, at *86-87 (concluding that movant satisfied balance of harms/public
interest factors, as “Plaintiffs will be forever harmed if they are unconstitutionally
deprived of their right to vote”). The low costs to Defendants and high potential
harm to Plaintiff make this a case with substantial net harm an injunction can
prevent. See Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017).

Moreover, the public will be served by this injunction. “[T]he public has a
strong interest in exercising the fundamental political right to vote. That interest is
best served by favoring enfranchisement and ensuring that qualified voters’
exercise of their right to vote is successful. The public interest therefore favors
permitting as many qualified voters to vote as possible,” and having those votes

properly processed and tallied pursuant to Georgia law. Obama for Am. v. Husted,

23
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 24 of 29

697 F.3d 423, 436-37 (2012) (citations and quotations omitted).

WHEREFORE, Plaintiff prays that this Court enter an emergency injunction
as to the following:

Ly Prohibiting the certification of the results of the 2020 general election in
Georgia on a statewide basis; or

2 Alternatively, prohibiting the certification of said results which include the
tabulation of defective absentee ballots; and

3. Declaring that:

a. Any recount of the November 3, 2020 elections, including but not
limited to the Hand Recount, must be reperformed in a manner consistent with the
Georgia Election Code;

b. Monitors designated by the Republican Party have the right to be
present to meaningfully observe all election activity, from the receipt of a ballot to
the entry or tabulation of the resulting vote, as to the Hand Recount, any
reconducting of the Hand Recount, and the January 5, 2021 run-off election;

G. That Plaintiff and the Republican Party by given at least 24 hours

notice prior to any and all election activity;

d. That all ballots in Georgia must be read by two persons employed by

the County Officials, with said readings being overseen by Republican Party-

24
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 25 of 29

designated monitors;

ei That the Republican Party immediately receive certified copies of all
ballot envelopes and requests for absentee ballots received by Defendants, and
further, that the Republican Party has the right to compare voter or application
signatures on ballot envelopes and requests for absentee ballots with eNet,
particularly as to the January 5, 2021 run-off election;

iL. That for the January 5, 2021 run-off election, the Republican Party
has the right to have absentee ballot watchers/monitors present at all signature
verification processes, from the receipt of the request for an absentee ballot to the
opening and processing of the same; and

4. Any and other such further relief that this Court deems equitable and just.

Respectfully submitted this 17th day of November, 2020.

SMITH & LISS, LLC
/s/
Ray S. Smith, III
Georgia Bar No. 662555
Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328

(404) 760-6000
rsmith@smithliss.com

aol
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 26 of 29

designated monitors;

ee That the Republican Party immediately receive certified copies of all
ballot envelopes and requests for absentee ballots received by Defendants, and
further, that the Republican Party has the right to compare voter or application
signatures on ballot envelopes and requests for absentee ballots with eNet,
particularly as to the January 5, 2021 run-off election;

f. That for the January 5, 2021 run-off election, the Republican Party
has the right to have absentee ballot watchers/monitors present at all signature
verification processes, from the receipt of the request for an absentee ballot to the
opening and processing of the same; and

4. Any and other such further relief that this Court deems equitable and just.

   
  

Respectfully submitted this 17th d

   

§. Smith, III

gia Bar No. 662555
Coynsel for Plaintiff
Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
(404) 760-6000

rsmith@smithliss.com

25
Case 1:20-cv-04651-SDG Documenté6 Filed 11/17/20 Page 27 of 29

CERTIFICATE OF COMPLIANCE
The undersigned counsel certifies that the foregoing has been prepared in
Times New Roman (14 point) font, as required by the Court in Local Rule 5.1 (B).

Respectfully submitted this 16th day of November, 2020.

Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
(404) 760-6000

rsmith@smithliss.com

 
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 28 of 29

CERTIFICATE OF SERVICE
I hereby certify that I have this day caused the foregoing and all exhibits and
attachments thereto in the above-captioned matter to be filed with the United States
District Court for the Northern District of Georgia, Atlanta Division, via the
Court’s CM-ECF system. I also hereby certify that I caused the foregoing and all
exhibits and attachments thereto in the above captioned matter to be served, via
FedEx and email, upon:

Secretary of State Brad Raffensperger
214 State Capitol

Atlanta, Georgia 30334
brad@sos.ga.gov

soscontact(@sos.ga.gov

Rebecca N. Sullivan

Georgia Department of Administrative Services
200 Piedmont Avenue SE

Suite 1804, West Tower

Atlanta, Georgia 30334-9010
rebecca.sullivan@doas.ga.gov

David J. Worley
Evangelista Worley LLC
500 Sugar Mill Road
Suite 245A

Atlanta, Georgia 30350
david@ewlawllc.com
Case 1:20-cv-04651-SDG Document6 Filed 11/17/20 Page 29 of 29

Matthew Mashburn

Aldridge Pite, LLP

3575 Piedmont Road, N.E.
Suite 500

Atlanta, Georgia 30305
mmashburn(@aldridgepite.com

 

Anh Le

Harley, Rowe & Fowler, P.C.
2700 Cumberland Parkway
Suite 525

Atlanta, Georgia 30339

ale@hrflegal.com

This 16th day of November, 2020.

   

PX \aat-

//SrAith, 1

  
 

Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328

(404) 760-6000
rsmith@smithliss.com
